Citation Nr: 0003257	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-06 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Whether the veteran timely perfected an appeal for 
entitlement to payment or reimbursement for unauthorized 
medical expenses from private hospitalization from April 3, 
1997 to April 4, 1997.

2.  Whether the veteran timely perfected an appeal for 
entitlement to payment or reimbursement for unauthorized 
medical expenses from private hospitalization from April 5, 
1997 to April 7, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1982 to March 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from  September 1997 decisions by the 
Medical Administration Service (MAS) of the VAMC in Syracuse, 
New York, which denied payment for unauthorized medical 
expenses resulting from two private hospitalizations of the 
veteran at Canton-Potsdam Hospital in Potsdam, New York, from 
April 3, 1997 to April 4, 1997, and from April 5, 1997 to 
April 7, 1997.  Notices of disagreement relating to these 
issues were received from the veteran in May 1998.  A 
statement of the case was dated in September 1998, and was 
signed in February 1999.

The Board notes that during the course of the appeal, the RO 
established service connection for post-traumatic stress 
disorder (PTSD), with a 70 percent rating, and granted a 
total disability compensation rating based on individual 
unemployability (TDIU rating), in a July 1998 RO decision.  
These issues are not in appellate status and will not be 
addressed by the Board.  

The Board also notes that in a statement received in May 
1997, the veteran appears to be raising a claim for an 
increased rating for service-connected peptic ulcer disease 
with gastritis.  This issue has not been addressed by the RO, 
and is referred to the RO for appropriate action.

REMAND

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) to the rating decision and, after a 
statement of the case (SOC) is issued, a timely filed 
substantive appeal.  The claimant has one year from the date 
of notification of the rating decision to file a NOD to 
initiate the appeal process.  A SOC is then forwarded by the 
RO to the claimant.  To complete the appeal, the claimant 
must then file a substantive appeal with the RO within 60 
days of the mailing date of the SOC, or within the remaining 
time, if any, of the one-year period beginning on the date of 
notification of the rating decision.  Moreover, if a 
supplemental statement of the case (SSOC) covers issues that 
were not included in the prior SOC, a substantive appeal must 
be filed with respect to the additional issues within 60 days 
in order to perfect an appeal with respect to the additional 
issues.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (1999). 

By decisions dated in September 1997, the MAS denied payment 
for unauthorized medical expenses resulting from two private 
hospitalizations of the veteran at Canton-Potsdam Hospital in 
Potsdam, New York, from April 3, 1997 to April 4, 1997, and 
from April 5, 1997 to April 7, 1997.  In September 1997, the 
veteran was informed of the adverse decisions.  In May 1998, 
NODs were received from the veteran relating to these issues.  
38 C.F.R. § 20.201.  In February 1999, the RO issued him 
SOCs, which included a discussion of both claims.  There are 
no subsequent statements from the veteran or his 
representative, within the requisite time period, which would 
constitute a substantive appeal.  Hence, it appears that the 
veteran did not timely perfect an appeal of the September 
1997 MAS decisions as to these issues.  

Absent a timely appeal, the Board has no jurisdiction to 
review either of the September 1997 MAS decisions which 
denied payment for unauthorized medical expenses.  38 
U.S.C.A. §§ 7104, 7105, 7108; Roy v. Brown, 5 Vet. App. 554 
(1993).  The Board has the ultimate authority and obligation 
to determine its own jurisdiction, including whether an 
appeal is timely, but due process requires that the veteran 
first be given an opportunity to submit any evidence and 
argument on the timeliness question.  Marsh v. West, 11 Vet. 
App. 468 (1998); Bernard v. Brown, 4 Vet. App. 384 (1993).  
As such, these issues must be remanded to the RO to give the 
veteran such opportunity.

In view of the foregoing, the case is REMANDED for the 
following action:

The MAS should give the veteran an 
opportunity to submit evidence and 
argument on the question of whether there 
has been a timely appeal (i.e., whether 
the appeal was perfected by the filing of 
a timely substantive appeal after the 
SOCs were issued) with respect to the 
claims for entitlement to payment or 
reimbursement for unauthorized medical 
expenses from private hospitalization 
from April 3, 1997 to April 4, 1997, and 
from April 5, 1997 to April 7, 1997.  
Thereafter, the MAS should provide the 
veteran and his representative with a 
SSOC on the issue of timeliness of the 
appeal concerning these claims, and they 
should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



